Opinion by
Walker, J.
When this case was called for trial it was stipulated that the soap consisted of 18 percent coconut oil (122% pounds); 9.85 percent palm oil (67% pounds); and 59 percent tallow (402% pounds). In accordance therewith and on the authority of Emporium-Capwell v. United States (4 Cust. Ct. 179, C. D. 318), which record was incorporated herein, the court directed that the tax be taken at the-rates per pound equal to the proportions of the rate or rates prescribed in section 602% of the Revenue Act of 1934, as amended by section 702 of the Revenue Act of 1936, and section 601(c) (8) of the Revenue Act of 1932, as amended by section 701 of the Revenue Act of 1936, in respect to palm oil, coconut oil, and tallow, which the quantities by weight of such oils and tallow bear to the total weight of the imported article.